J-S73008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: A.S., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1163 MDA 2019

                  Appeal from the Decree Entered July 1, 2019
    In the Court of Common Pleas of Northumberland County Orphans’ Court
                              at No(s): 5 of 2019

    IN RE: K.R.S., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: C.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1164 MDA 2019

                  Appeal from the Decree Entered July 1, 2019
    In the Court of Common Pleas of Northumberland County Orphans’ Court
                              at No(s): 6 of 2019


BEFORE: SHOGAN, J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                             FILED JANUARY 24, 2020

       Appellant, C.W. (“Mother”), who is incarcerated at SCI Cambridge

Springs, seeks review of the July 1, 2019 decrees1 involuntarily terminating

her parental rights to her two minor daughters, A.S., born in June of 2006,

and K.R.S., born in September of 2011, in these consolidated appeals.
____________________________________________


1 While the decrees are dated June 18, 2019, the Northumberland County
Orphans’ Court filed them on July 1, 2019.
J-S73008-19



Mother, who is represented by counsel, filed notices of appeal on July 12,

2019, along with statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2), as these are Children’s Fast Track appeals. We note

that the Affidavit of Service states that Mother’s counsel served the lower

court and opposing counsel in person and served Mother by first class mail.

       Upon examination of the certified record, the lower court docket reflects

that Mother filed, on July 12, 2019, with a docketing date of July 15, 2019,

the following documents: (1) notice of appeal; (2) concise statement of errors

complained of on appeal; (3) request for transcript; (4) affidavit of service;

and (5) application for leave to appeal in forma pauperis and certificate of

counsel. Curiously, but more importantly, erroneously, the Northumberland

County filing office forwarded the original documents, rather than duplicates,

to this Court.2 A handwritten notation on the Northumberland County docket

states, “Sent 7/12/19,” presumably the date the original documents were sent

to this Court’s Prothonotary.

       Accordingly,     the   certified   record   is   hereby   remanded   to   the

Northumberland County Orphans’ Court within five days this Memorandum is

filed. The Superior Court Prothonotary is directed to forward to the orphans’
____________________________________________


2   Pa.R.A.P. 905 “Filing of Notice of Appeal” generally, and part (b),
“Transmission to appellate court” specifically, provides in pertinent part, “The
clerk [of the trial court] shall immediately transmit to the prothonotary of the
appellate court named in the notice of appeal a copy of the notice of appeal
and all attachments . . . . The clerk shall also transmit with such papers:
1. copies of all orders for transcripts relating to orders on appeal; 2. a copy
of any verified statement, application, or other document filed under Pa.R.A.P.
551-561 relating to in forma pauperis . . . . (Emphases added).

                                           -2-
J-S73008-19



court the original: (1) notice of appeal; (2) concise statement of errors

complained of on appeal; (3) request for transcript; (4) affidavit of service;

and (5) application for leave to appeal in forma pauperis and certificate of

counsel.   Within fourteen days from the date of this Memorandum, the

Northumberland County Prothonotary shall incorporate into the certified

record all of the original foregoing documents.

      The trial court herein is directed to file, within forty-five days of the date

of this Memorandum, an opinion pursuant to Pa.R.A.P. 1925(a) addressing the

issues raised in Mother’s Concise Statements of Errors Complained of on

Appeal filed on July 12, 2019, with her Notices of Appeal. Upon that filing,

the Northumberland County Prothonotary is directed to return the certified

record to this Court, along with a copy of the foregoing documents pursuant

to Pa.R.A.P. 905.

      Case remanded for proceedings consistent with this Memorandum.

Panel jurisdiction retained.




                                       -3-